UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 00-6783



DARRELL   J.   WILLIAMS,   a/k/a   Abdullah   Wajid
Sami,

                                                 Plaintiff - Appellant,

           versus


GRACE MITCHUM, Librarian at Lieber Correc-
tional Institution; MICHAEL MOORE, Director of
South Carolina Department of Corrections,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, District Judge.
(CA-98-3033-4-12BF)


Submitted:     March 30, 2001                  Decided:   April 16, 2001


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell J. Williams, Appellant Pro Se. Peter G. Nistad, HOOD LAW
FIRM, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell J. Williams appeals the district court’s order grant-

ing summary judgment in favor of Defendants in his 42 U.S.C.A. §

1983 (West Supp. 2000) action.*       We have reviewed the record and

the district court’s opinion accepting the magistrate judge’s

recommendation and find no reversible error.         Accordingly, we

affirm on the reasoning of the district court.       See Williams v.

Mitchum, No. CA-98-3033-4-12BF (D.S.C. filed Mar. 30, 2000; entered

Mar. 31, 2000).   Furthermore, we deny Williams’ motion to reduce

the fees due under 28 U.S.C.A. § 1915 (West Supp. 2000).      We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




     *
      Williams also assigns error to the magistrate judge’s orders
regarding certain discovery motions. We find no abuse of discre-
tion in the disposition of these motions.


                                  2